                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        MARK A. BROWN,
                                   7                                                   Case No. 17-cv-03120-JCS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                      ORDER OF DISMISSAL
                                   9
                                        J. ABOYTES, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal civil rights action is DISMISSED WITH PREJUDICE, in light of the
                                  14   parties’ stipulation for voluntary dismissal with prejudice under Federal Rule of Civil
                                  15   Procedure 41(a)(1)(A)(ii). (Dkt. Nos. 40 and 41.) The Clerk shall enter judgment in favor
                                  16   of defendants and close the file.
                                  17          IT IS SO ORDERED.
                                  18   Dated: December 13, 2018
                                                                                        _________________________
                                  19
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MARK A. BROWN,
                                   7                                                         Case No. 17-cv-03120-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        J. ABOYTES, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on December 13, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Mark A. Brown ID: AP-0910; D3-220
                                       High Desert State Prison
                                  18   P.O. Box 3030
                                       Susanville, CA 96127
                                  19

                                  20

                                  21   Dated: December 13, 2018

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
